Citation Nr: 0013382	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-20 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 31, 1997, 
for the grant of service connection for residuals of right 
Achilles tendon repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to September 
1956.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision from the Pittsburgh, Pennsylvania, Regional Office 
(RO), which granted service connection for residuals of right 
Achilles tendon repair, and assigned a schedular 10 percent 
evaluation for the veteran's right heel disability, effective 
January 31, 1997.  The veteran perfected a timely appeal of 
that decision, disagreeing with the effective date assigned 
for the award of service connection for residuals of right 
Achilles tendon repair.

In August 1999, the Board remanded this case to the RO in 
order to obtain a certified copy of the transcript of the 
veteran's personal hearing held at the RO on April 6, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The initial claim for entitlement to service connection 
for residuals of right Achilles tendon repair was received on 
January 31, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 1997, 
for the grant of service connection for residuals of right 
Achilles tendon repair are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that an effective date no 
later than September 22, 1956, should be assigned for the 
award of service connection for residuals of right Achilles 
tendon repair.  The governing statutory and regulatory 
provisions expressly stipulate that the effective date for 
the granting of disability compensation is the day following 
separation from active service or the date that entitlement 
arose if the claim is received within one year after 
separation from service.  However, when a claim is received 
more than one year after the date of service separation, the 
effective date for the granting of disability benefits is the 
later of the dates that the claim was received or that 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Also, the date of admission to a VA hospital will be accepted 
as the date of receipt of a claim.  This applies only when a 
claim specifying the benefit sought is received within one 
year from the date of hospital admission.  38 C.F.R. § 3.157 
(1999).

A review of the record discloses that the veteran served on 
active duty from July 1955 to September 1956.  In a statement 
received on January 31, 1997, the veteran indicated that he 
was applying for service connection for a right heel disorder 
inasmuch as he injured his right heel while in service and 
subsequently, he underwent surgery of his right heel.  
Additionally, on January 31, 1997, the veteran filed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, on which he indicated that he wished to apply for 
service connection for right Achilles heel.  He reported that 
he injured his right heel during boot camp in Bainbridge, 
Maryland, in 1955, and that he had a scar due to his right 
heel injury and metallic wire in his right heel as a result 
of surgical repair of his right heel.  The reports of 
Department of Veterans Affairs (VA) examinations conducted in 
March 1997 included a diagnosis of status post right Achilles 
tendon trauma, status post open reduction internal fixation.  
The veteran testified at a RO hearing in April 1999 that no 
one informed him that he could file a claim for service 
connection benefits when he was discharged from active 
service.  He stated that his son told him to file a claim for 
service connection benefits when his son was discharged from 
active service in 1992, but that he still failed to file the 
claim until January 31, 1997.  By a rating action dated in 
April 1997, the RO granted service connection for residuals 
of right Achilles tendon repair, with an effective date of 
January 31, 1997, the date of receipt of the veteran's claim 
for benefits by the VA.

To summarize, the veteran's initial claim for VA benefits 
based on service connection for residuals of right Achilles 
tendon repair was received on January 31, 1997.  By a rating 
action dated in April 1997, the RO awarded the veteran an 
effective date of January 31, 1997, which was the date of 
receipt of the veteran's claim for benefits by the VA.  Under 
the applicable statutory and regulatory provisions, this date 
is accordingly the correct effective date for the subsequent 
granting of service connection for that disorder.  The Board 
observes that the record does not contain any communications 
prior to 1997, which would qualify as a claim for entitlement 
to service connection for residuals of right Achilles tendon 
repair.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than January 31, 1997, for the 
grant of service connection for residuals of right Achilles 
tendon repair.  38 U.S.C.A. § 5110 (West 1991).


ORDER

Entitlement to an effective date prior to January 31, 1997, 
for the grant of service connection for residuals of right 
Achilles tendon repair is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

